Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1-20 filed on May 02, 2022 have been fully considered but the arguments are rendered moot in view of new ground(s) of rejection necessitated by the amendment of the pending claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 inconsistently recites the limitation “a body shape and face height” in the claims. Claims 1 and 5, on which claim 9 depended upon recites “driver's body shape-related information and the face height information”, thereby render the claim indefinite. Claim 19 recites the limitation similar to claim 9. Thus, claim 19 is rejected due to similar reason set forth above with respect to claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over William et al. (Pub. No. US 2019/0176837 A1) in view of Lee (Patent No. US 10,510,276). 

Regarding claim 1, William discloses a method for intelligent adjustment of a driving environment, comprising: extracting a face feature of a driver's image captured by a vehicle-mounted camera (¶0022: the image-capture device 112 may execute at least one or more face detection algorithms on the captured one or more images or the video to extract facial features for identification of a user. ¶0014: The image-capture device 112 may be installed in the interior of the vehicle 102 to capture a plurality of images or a video of one or more occupants); authenticating the extracted face feature based on at least one pre-stored registered face feature (¶0022-0023: In cases where the first user 116A is identified based on facial recognition, a profile associated with the identified first user 116A may be searched in a user profile database stored in a memory device of the in-vehicle electronic device 114); in response to successful face feature authentication ( ¶0078: At 410, facial recognition is performed on the acquired data…), determining driving environment personalization information corresponding to the pre-stored registered face feature corresponding to the face feature according to a correspondence between the pre-stored registered face feature and the driving environment personalization information (¶¶0076, 0079: At 414, a first level of customization may be executed in the vehicle 102 based on defined user-preferences in the identified driver profile or passenger profile of the one or more occupants, such as the first occupant 310A. For example, the electrically powered adjustable components, such as the driver seat, vehicle mirrors (e.g., the ORVM 208), front mirror, radio, music preferences, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A.); and sending the driving environment personalization information to a vehicle provided with the vehicle-mounted camera, or controlling the vehicle to adjust the driving environment according to the driving environment personalization information (¶0079: For example, the electrically powered adjustable components, such as the driver seat, vehicle mirrors (e.g., the ORVM 208), front mirror, radio, music preferences, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A), wherein the driving environment personalization information comprises seat state information determined according to driver's body shape-related information (¶0022-0024: The image-capture device 112 may be configured to identify a driver profile associated with the first user 116A based on facial recognition of the first user 116A… for example, human identification from a body shape based on human object boundary or silhouette matching, may be used…the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A. For example, the driver seat, vehicle mirrors (e.g. outer rear view mirrors (ORVMs), front mirror, and the like), heating, cooling, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A) and face height information (¶¶0026, 0060, 0084: A Z-height of a body portion may correspond to a spatial location of the body portion, such as an occupant's head or ears, of a vehicle occupant in the vehicle when the user is in a seated position).
William does not explicitly disclose that the face height information is determined according to a position point of a place between eyebrows of a driver.
However, Lee discloses the face height information is determined according to a position point of a place between eyebrows of a driver (col. 3, lines 16-20: the calculating of the height of the eye of the driver includes detecting a center of both eyes based on the obtained face image and calculating the height of the eye of the driver based on the center of the both eyes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of William by utilizing the face height information is determined according to a position point of a place between eyebrows of a driver, as taught by Lee, for providing a control mechanism for the vehicle using the driver’s information, such as controlling the display of the vehicle based on  the height of driver’s eye (Lee: abstract). 
Regarding claim 2, Williams discloses the method according to claim 1, further comprising: before authenticating the extracted face feature based on the at least one pre-stored registered face feature, acquiring, through a driver registration process, a registered face feature (¶¶0055, 0078: stored facial features of users) and driving environment personalization information of the driver (¶0024: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A), and a correspondence therebetween, wherein the driver registration process comprises: acquiring a driver's image (¶0022: The image-capture device 112 may be configured to capture at least one or more images or a video of the first user 116A); extracting a face feature of the image (¶0022: the image-capture device 112 may execute at least one or more face detection algorithms on the captured one or more images or the video to extract facial features for identification of a user); acquiring driving environment parameter setting information ( ¶0024: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A. For example, the driver seat, vehicle mirrors (e.g. outer rear view mirrors (ORVMs), front mirror, and the like), heating, cooling, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A); and storing the extracted face feature as the registered face feature  (¶¶0055, 0078, stored facial features of users ), storing the driving environment parameter setting information as the driving environment personalization information of the registered face feature, and establishing and storing the correspondence between the registered face feature and the driving environment personalization information (¶¶0023, 0025: The in-vehicle electronic device 114 may be configured to store a time or a day of boarding, a duration of a trip (or journey), a seating position for each identified user during each trip in the memory. The in-vehicle electronic device 114 may be further configured to track and store changes in seating position, user behavior, or body movement for each identified user during each trip for later analysis. ¶0078: stored facial features of users related to the plurality of driver profiles stored in the memory 204).

Regarding claim 3,  Williams discloses the method according to claim 2, wherein acquiring the driving environment parameter setting information comprises at least one of: receiving the driving environment parameter setting information through at least one of a mobile application terminal or a vehicle-mounted device (¶0024: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A); acquiring the driving environment parameter setting information of the vehicle through the vehicle-mounted device (¶0024: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A. ¶0014: the in-vehicle electronic device 114 may refer to an in-vehicle infotainment (IVI) system or an electronic control unit (ECU) of the vehicle 102); or acquiring the driving environment parameter setting information of the vehicle through the vehicle-mounted device, and performing an update operation on the driving environment personalization information corresponding to the registered face feature based on the acquired driving environment parameter setting information.
Regarding claim 4, Williams discloses the method according to claim 2, wherein the correspondence between the registered face feature and the driving environment personalization information is stored in at least one of the following locations: a mobile application terminal, a server, or a vehicle-mounted device (¶¶0014,0016: the in-vehicle electronic device 114 may refer to an in-vehicle infotainment (IVI) system or an electronic control unit (ECU) of the vehicle 102), wherein sending the driving environment personalization information to the vehicle provided with the vehicle-mounted camera comprises at least one of: sending the driving environment personalization information to the vehicle provided with the vehicle-mounted camera through the server or the mobile application terminal communicating with the vehicle; or adjusting the driving environment of the vehicle provided with the vehicle-mounted camera through the vehicle-mounted device according to the driving environment personalization information (¶0014: The vehicle 102 may include an image-capture device 112. ¶0079: At 414, a first level of customization may be executed in the vehicle 102 based on defined user-preferences in the identified driver profile or passenger profile of the one or more occupants, such as the first occupant 310A. For example, the electrically powered adjustable components, such as the driver seat, vehicle mirrors (e.g., the ORVM 208), front mirror, radio, music preferences, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A).
Regarding claim 5, Williams discloses the method according to claim 2, wherein acquiring the driving environment parameter setting information comprises: performing detection on the driver's image to obtain a detection result (Figs.  3B, 3C, ¶0056:  facial recognition); determining the of driver's body shape-related information (¶0022:  human identification from a body shape based on human object boundary or silhouette matching, may be used) and face height information according to the detection result (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A from the reference position 314 in the vehicle); and determining driver's seat state information based on the driver’s body shape-related information (¶0022:  human identification from a body shape based on human object boundary or silhouette matching, may be used) and the face height information (¶0060: The reference position 314 corresponds a horizontal plane in the vehicle 102 from a seated position of the first occupant 310A).
Williams does not explicitly disclose the position point of the place between eyebrows.
However, Lee discloses the position point of the place between eyebrows (col. 3, lines 16-20: the calculating of the height of the eye of the driver includes detecting a center of both eyes based on the obtained face image and calculating the height of the eye of the driver based on the center of the both eyes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of William by utilizing the face height information is determined according to a position point of a place between eyebrows of a driver, as taught by Lee, for providing a control mechanism for the vehicle using the driver’s information, such as controlling the display of the vehicle based on  the height of driver’s eye (Lee: abstract). 

Regarding claim 6, Williams discloses the method according to claim 5, wherein the detection result comprises coordinates of a face reference point (¶0030: the image-capture device 112 may be configured to continuously or intermittently track a plurality of different spatial locations (in X, Y, and Z coordinates) of each face portion of the one or more occupants of the vehicle 10), wherein performing the detection on the driver's image to obtain the detection result comprises: performing face reference point detection on the driver's image to obtain coordinates of the face reference point of the driver in a camera coordinate system (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A from the reference position 314 in the vehicle…The reference position 314 corresponds a horizontal plane in the vehicle 102 from a seated position of the first occupant 310A); and wherein determining the driver's face height information according to the detection result comprises: converting the coordinates of the face reference point from the camera coordinate system to an on-board unit coordinate system (See Table 1,  an associative relationship between a Z-height of a body portion and corresponding mapped in-vehicle system); and determining the driver's face height information based on the coordinates of the face reference point in the on-board unit coordinate system (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A from the reference position 314 in the vehicle).
Regarding claim 7, Williams discloses the method according to claim 6, wherein the face reference point comprises at least one of: at least one face key point, or at least one other face position point (Figs. 3C-3D, ¶0060: the first facial portion 312A as represented by the face rectangle 316A), wherein performing the face reference point detection on the driver's image to obtain the coordinates of the face reference point of the driver in the camera coordinate system comprises at least one of: performing the face reference point detection on the driver's image to obtain coordinates of the at least one face key point of the driver in the camera coordinate system; or determining the at least one other face position point based on the coordinates of the at least one face key point  (¶¶0030, 0060, The first Z-height 320A of “X1” cm, may refer to a vertical height from the reference position 314 in the vehicle 102 to one side (e.g., the lower side) of the face rectangle 316A of the detected first facial portion 312A of the first occupant 310A).
Regarding claim 9, Williams discloses the method according to claim 5, wherein determining the driver's seat state information based on the driver’s body shape-related information (¶0022:  human identification from a body shape based on human object boundary or silhouette matching, may be used) and the face height information (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A) comprises: obtaining a preset seat adjustment conversion relationship related a body shape (¶0022:  human identification from a body shape based on human object boundary or silhouette matching, may be used) and a face height (¶¶0024, 0057, 0060: the circuitry 202 may be configured to execute a first level of customization in the vehicle 102 based on the defined user preferences in the identified driver profile of the first occupant 310A) ); and determining a desired seat state corresponding to the driver based on the driver’s body shape-related information (¶0022:  human identification from a body shape based on human object boundary or silhouette matching, may be used) and the face height information (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A)  and based on the preset seat adjustment conversion relationship, and taking the desired seat state as the driver's seat state information (¶0060: For example, the electrically powered adjustable components, such as the driver seat, vehicle mirrors (e.g., the ORVM 208), front mirror, radio, music preferences, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first occupant 310A).
Regarding claim 10, Williams discloses the method according to claim 5, wherein determining the driver's seat state information based on the driver’s body shape-related information ¶0022:  human identification from a body shape based on human object boundary or silhouette matching, may be used)  and the face height information comprises: obtaining a preset first seat adjustment conversion relationship related to a face height (Figs. 3C-3D, ¶0024,0057, 0060: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A. For example, the driver seat, vehicle mirrors (e.g. outer rear view mirrors (ORVMs), front mirror, and the like), heating, cooling, and driving mode preferences, may be adjusted); determining a first desired seat state corresponding to the driver based on the face height information and the preset first seat adjustment conversion relationship; obtaining a preset second seat adjustment conversion relationship related to the driver’s body shape-related information; determining a second desired seat state based on the driver’s body shape-related information, the preset second seat adjustment conversion relationship and the first desired seat state; and taking the second desired seat state as the driver's seat state information (¶0025, 0057, 0060: In certain scenarios, a plurality of users, such as the first user 116A and the second user 116B, may board the vehicle 102 together for a ride…the in-vehicle electronic device 114 may be configured to store a time or a day of boarding, a duration of a trip (or journey), a seating position for each identified user during each trip in the memory. The in-vehicle electronic device 114 may be further configured to track and store changes in seating position, user behavior, or body movement for each identified user during each trip for later analysis). 
Regarding claims 11-17, 19 and 20, claims 11-17, 19 and 20 are drawn to an apparatus/a non-transitory computer readable medium claims and recites the limitation analogous to claims 1-7 and 9. Thus, claims 11-17, 19 and 20 are rejected due to similar reasons set forth above with respect to claims 1-7 and 9.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over William et al. (Pub. No. US 2019/0176837 A1) in view of Lee (Patent No. US 10,510,276) as applied to claim 5, and further in view of Liu et al. (Pub. No. US 2019/0213393 A1). 

Regarding claim 8, Williams in view Lee does not explicitly disclose wherein the driver’s body shape-related information comprises at least one of race information or gender information, wherein performing the detection on the driver's image to obtain the detection result comprises: inputting the driver's image to a neural network for attribute detection to perform attribute detection so as to obtain an attribute detection result output by the neural network; and wherein determining the driver's body shape-related information according to the detection result comprises: obtaining at least one of driver's race information or gender information corresponding to the driver’s image based on the attribute detection result.
However, Liu discloses wherein the driver’s body shape-related information comprises at least one of race information or gender information (¶0017: The deep facial recognition software is executed for detailing a facial feature extraction (e.g., hair color, eye color, facial objects (e.g., glasses, jewelry, etc.), presence of facial hair, facial shape) and classification process), wherein performing the detection on the driver's image to obtain the detection result comprises: inputting the driver's image to a neural network for attribute detection to perform attribute detection so as to obtain an attribute detection result output by the neural network (¶0018: Facial recognition hardware/software module 228 is configured to perform a deep facial recognition process via usage of attributes with respect to a feed-forward neural network (i.e., specialized software execution)); and wherein determining the driver's body shape-related information according to the detection result comprises: obtaining at least one of driver's race information or gender information corresponding to the driver’s image based on the attribute detection result (¶0018: The deep facial recognition process generates an output comprising a list of associated names and associated confidence levels. Feature extractor circuitry 232 executes shadow facial recognition software via usage of a machine vision library (e.g. open CV) for extracting extract key features/attributes (e.g., gender) of a face).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams in view of Lee by utilizing wherein the driver’s body shape-related information comprises at least one of race information or gender information, wherein performing the detection on the driver's image to obtain the detection result comprises: inputting the driver's image to a neural network for attribute detection to perform attribute detection so as to obtain an attribute detection result output by the neural network; and wherein determining the driver's body shape-related information according to the detection result comprises: obtaining at least one of driver's race information or gender information corresponding to the driver’s image based on the attribute detection result, as taught by Liu, for obtaining an improved facial detection mechanism with an improved accuracy (Liu: ¶¶0001, 0017).  

Regarding claim 18, claim 18 is drawn to an apparatus and recites the limitation analogous to claim 8. Thus, claim 18 is rejected due to similar reasons set forth above with respect to claim 8.

The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakaguchi et al. (US 2011/0243388 A1) describes an image display apparatus that includes a viewing angle calculation section for determining a viewing angle of a user relative to the display section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488